 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE MERRIMAN,                                 No. 2: 18-cv-0547 JAM KJN P
12                         Plaintiff,
13                 v.                                     ORDER
14    LOWREY, et al.,
15                         Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On July 12, 2018, this action was referred to the Post-Screening ADR

19   Project and stayed for 120 days.

20            On September 26, 2018 and October 4, 2018, a settlement conference was held. This

21   action did not settle.

22            Accordingly, IT IS HEREBY ORDERED that:

23            1. The stay is lifted;

24            2. Defendants shall file a response to the amended complaint within thirty days of the

25   date of this order.

26   Dated: October 11, 2018

27
     Merr547.ord
28
                                                         1
